IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMIE MINOR,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4960

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 16, 2016.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Jamie Minor, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      The denial of Appellant’s motion to withdraw plea is affirmed without

prejudice to the filing of a motion pursuant to rule 3.850, Florida Rules of Criminal

Procedure, to raise her claims regarding misadvice or misrepresentation by

counsel.

      AFFIRMED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.